Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is by and between TeleTech
Services Corporation, including its subsidiaries, affiliates, their successors
and assigns, their directors, officers, employees and agents (the “Company” or
“TeleTech”) and Keith Gallacher (“Employee”), and shall be effective as of the
Start Date of employment (“Effective Date”).

 

1.                                      Appointment.

 

a.                                      TeleTech hereby employs Employee as
Executive Vice President, Global Markets and Industries, reporting to the
Chairman and Chief Executive Officer, Kenneth Tuchman of TeleTech
Holdings, Inc.  Employee hereby accepts such employment with TeleTech to begin
on June 3, 2013 (“Start Date”).

 

b.                                      Employee shall devote his full-time and
best efforts to the performance of all duties as shall be assigned to Employee
from time to time by TeleTech.  Unless otherwise specifically authorized in
writing by TeleTech, Employee shall not engage in any other business activity,
or otherwise be gainfully employed.  This shall not preclude Employee from
serving on Boards of Directors with Company’s prior written approval or from
managing his own investment portfolio in accordance with the provisions of the
Company’s Code of Conduct and any other applicable policy or law.

 

c.                                       Employee acknowledges that, as part of
Employee’s employment duties hereunder, Employee may be required to perform
services for, and serve as an officer and/or director of, subsidiaries and
affiliates of TeleTech, on behalf of and as requested by TeleTech, and Employee
agrees to perform such duties to the extent they are consistent with his
position.  Employee shall render such services as are necessary and desirable to
protect and advance the best interests of the Company, acting, in all instances,
in accordance with the Code of Conduct and all Company policies.

 

2.                                      Compensation.

 

a.                                      Salary and Salary Review.  Employee’s
base salary shall be $400,000 per year, payable in equal installments in
accordance with the Company’s standard payroll practice, less legally required
deductions and withholdings.  The Compensation Committee of the Company’s Board
of Directors (the “Compensation Committee”) may, in its sole discretion,
increase, or decrease Employee’s base salary, as and when the Compensation
Committee deems appropriate.  In the event of a salary decrease, Employee’s
written consent is required.

 

b.                                      Signing Bonus.  On or about July 31,
2013, TeleTech will pay Employee a signing bonus of $85,000.00 less federal,
state, local and payroll withholdings.  Employee will receive an additional
$85,000 less applicable withholdings in March 2014, provided, however, if
Employee voluntarily leaves TeleTech within 18

 

1

--------------------------------------------------------------------------------


 

months after his Start Date, or Employee is terminated “for cause” (with the
exception of job performance, as set forth in 8(f)(2)(viii), in which case the
Signing Bonus shall not be repayable to the Company), then Employee must repay,
on a pro rata basis, any portion that Employee has received at the time of
resignation or termination “for cause”.

 

c.                                       Guaranteed First Year Bonus.  Provided
that Employee remains employed with TeleTech through the actual bonus payout
date to occur in March 2014, Employee shall receive a minimum Guaranteed Bonus
of at least $350,000 in that same month, exclusive of any additional bonus(es)
he may be eligible to receive under the Variable Incentive Plan referenced below
or any other bonus.

 

d.                                      Annual Incentive.  Beginning May 1,
2013, and on a yearly basis thereafter on January 1 of the new year, Employee
will be eligible to participate in an annual discretionary performance based
incentive award, currently referred to as the Company’s Variable Incentive Plan
(“VIP”) consisting of both a cash and equity component with payouts tied to
varying achievement levels of the Company (e.g., operating income as % of
revenue), and vertical targets (e.g., bookings, revenue, operating income, and
NPS for which Employee will have oversight), and individual targets. This
paragraph 2(d) and its subparts generally describe the VIP and cash and equity
components. The final terms and conditions of the VIP for 2013 will be set forth
in a separate document to be presented to Employee during the second quarter of
2013 and shall supersede and replace this paragraph 2(d) and its subparts.

 

(i)                                    Cash Component:  Employee shall be
eligible to receive a cash incentive through discretionary performance based
incentive awards of up to two (2) times Employee’s then current base salary per
year, commencing in 2013 with the cash incentive for the first year being
payable in March 2014, based on the following and as set-forth by the Company
for each year in which Employee is eligible to participate in VIP:
(1) Company-wide business results; (2) business-segment results; (3) execution
against strategy to deliver on a long-term plan to meet revenue and operating
income goals; and, (4) individual performance. Any cash incentive issued in the
Year 2014 for achievements obtained in the Year 2013 by Employee, shall be
pro-rated based on Employee’s Start Date.  In certain circumstances, and as set
forth in the VIP, Employee may be eligible for a larger cash bonus in the event
of overachievement.

 

(ii)                                Equity Component.  Employee shall be
eligible to receive Fair Market Value equity grants with a cash value of up to
two (2) times Employee’s base salary, if all Employee’s and the Company’s annual
targets are fully met on an annual basis, commencing in March 2014 with equal
vesting over five years on the anniversary date of issue. The Fair Market Value
equity grant will be determined based on a variety of performance criteria
including but not limited to: Company and business unit revenue and operating
income; signings revenue, operating income and NPS; and individual performance
goals and objectives set forth by the Company for Employee.  Any Fair Market
Value equity grant issued in the Year 2014 for

 

--------------------------------------------------------------------------------


 

achievements obtained in the Year 2013 by Employee and the Company shall be
pro-rated based on Employee’s Start Date.

 

4.                                      Restricted Stock Units.

 

a.                                      Time-Based RSU Grant.  TeleTech
Holdings, Inc. (“TeleTech Holdings”), the parent company of TeleTech, shall
grant Employee 75,000 restricted stock units (“RSUs”) contingent upon the
approval of the Compensation Committee.  The Time-Based RSUs shall vest in
accordance with the terms and conditions set forth in the Restricted Stock Unit
Agreement, attached hereto as Exhibit A.  Employee will be eligible for
additional annual RSU grants as recommended by the CEO and as approved by the
Compensation Committee.

 

5.                                      Benefits.

 

a.                                      Medical, Vision, Dental, Insurance and
Long-Term Disability Insurance.  Employee and his dependents shall be eligible
for coverage under the group medical, vision, and dental insurance and other
insurance plans made available to the Company’s employees, beginning on the
first of the month after 30 days from the Effective Date.  In the time period
between Employee’s Start Date and when Employee and his dependents are eligible
for coverage (“the Waiting Period”), the Company shall pay Employee’s portion of
COBRA during the Waiting Period.  In the event the Company does not offer an
employer-sponsored health plan to its employees, the Company shall reimburse
Employee’s reasonable premiums for private health care coverage for himself and
his dependents, during his employment and while such coverage is not offered, up
to $1,500.00, grossed up, per month.

 

b.                                      Miscellaneous benefits.  Employee shall
receive benefits generally applicable to the Company’s management employees that
are from time to time in effect, such as the Company’s 401(k) and Deferred
Compensation Plans.

 

6.                                      Paid Leave.

 

Employee shall receive Paid Time Off (PTO) pursuant to the then current PTO
Policy (or any other vacation/sick policy then in effect).  Employee will also
be paid for time off for certain holidays as set forth in Company’s then current
Company Holiday Policy.  In the event the PTO Policy changes during the course
of Employee’s employment, Employee shall immediately and automatically accrue no
less than twenty (20) days of PTO.

 

7.                                      Relationship Between this Agreement and
Other Company Agreements.

 

In the event of any direct conflict between any term of this Agreement and any
TeleTech contract, policy, procedure, guideline or other publication addressing
the

 

--------------------------------------------------------------------------------


 

same terms and conditions contained in this Agreement, the terms of this
Agreement shall control in regards to Employee’s employment.

 

8.                                      Termination.

 

a.                                      Termination by Either Party.  Except as
set forth in paragraphs 8(c), (d) and (e) below, upon 30 days written notice,
either party may terminate the employment relationship.  Both parties may
mutually agree to a shorter period.

 

b.                                      Termination by the Company Without
Cause.  Upon 30 days written notice, the Company, in its sole discretion, may
terminate Employee’s employment without “Cause” (as “Cause” is defined in
paragraph 8(f), below).  In this instance, if Employee executes a separation
agreement identical to or substantially similar to the agreement set forth in
Exhibit B (attached hereto), releasing all legal claims except for those that
cannot legally be released and Employee continues to comply with all terms of
such Separation Agreement, and any other agreement signed by Employee, as
severance compensation TeleTech shall pay Employee the sum of 12 months of
Employee’s then-current Annual Base Pay (i.e., $400,000), measured on the then
current monthly basis and payable over a 12 month period in accordance with
TeleTech’s then current regular pay periods and policies, less legally required
deductions and withholdings.   No other compensation or bonuses will be deemed
“earned” and/or payable at or following termination, such as any bonuses, equity
grants, accelerated vesting, or any other pay.

 

If TeleTech terminates this Agreement without Cause under this paragraph 8(b),
and TeleTech pays Employee all salary and compensation earned as of the
termination date, and provides Employee severance compensation and severance
benefits in the amount and on the terms specified in this paragraph 8(b),
TeleTech’s acts in doing so shall be in complete accord and satisfaction of any
claim that Employee has or may at any time have for compensation or payments of
any kind from TeleTech arising from or relating in whole or part to Employee’s
employment with TeleTech and/or this Agreement. If the Separation Agreement and
legal release referenced above is not signed within thirty (30) days from when
the agreement is presented to Employee, then Employee waives his right to
receive any severance compensation or severance benefits, even if Employee were
to successfully litigate any claim against Company.  Employee is not entitled to
severance compensation or severance benefits if Employee terminates his own
employment with Company with the exception of the terms set forth in paragraph
8(g).  Employee shall remain subject to the Company’s Confidentiality and
Arbitration agreements and any other similar agreements executed shortly prior
to, or during his employment, all of which survive termination of employment.

 

c.                                             Termination by the Company for
Cause.  The Company may terminate this Agreement effective immediately for
Cause, as set forth in paragraph 8(f), upon notice to Employee, with the
Company’s only obligation being the payment of any

 

--------------------------------------------------------------------------------


 

salary and compensation earned as of the date of termination, and any continuing
obligations under Company or benefit plans then in effect, and without liability
for severance compensation of any kind, including the base pay severance set
forth in paragraph 8(b) above.

 

d.                                      Termination Upon Employee’s Death.  This
Agreement shall terminate immediately upon Employee’s death.  Thereafter, the
Company shall pay to Employee’s estate all compensation fully earned, and
benefits fully vested as of the last date of Employee’s continuous, full-time
active employment with the Company.  For purposes of this Agreement, continuous,
full-time active employment shall be defined as the last date upon which
Employee continuously performed his job responsibilities on a regular, full-time
basis consisting of 35 hours or more per week, and in the usual course of the
Company’s business (“Continuous Full-Time Active Employment”).  The Company
shall not be required to pay any form of severance, severance benefits, or other
compensation concerning or on account of Employee’s employment with the Company
or the termination thereof,

 

e.                                       Termination Following Disability. 
During the first ninety (90) calendar days after a mental or physical condition
that renders Employee unable to perform the essential functions of his position
with reasonable accommodation (the “Initial Disability Period”), Employee shall
continue to receive his base salary pursuant to paragraph 2(a).  Thereafter, if
Employee qualifies for benefits under the Company’s long term disability
insurance plan (the “LTD Plan”), then Employee shall remain on leave for as long
as Employee continues to qualify for such benefits, up to a maximum of 180
consecutive days (the “Long Term Leave Period”).  The Long Term Leave Period
shall begin on the first day following the end of the Initial Disability
Period.  During the Long Term Leave Period, Employee shall be entitled to any
benefits to which the LTD Plan entitles Employee, but no additional compensation
from the Company in the form of salary, performance bonus, equity grants,
allowances or otherwise. If during or at the end of the Long Term Leave Period
Employee remains unable to perform the essential functions of his position, then
the Company may terminate this Agreement and/or Employee’s employment. If the
Company terminates this Agreement or Employee’s employment under this paragraph
8(e), the Company’s payment obligation to Employee shall be limited to all
compensation fully earned, and benefits fully vested as of the last date of
Employee’s Continuous, Full-Time Active Employment with the Company.

 

f.                                        Definition of “Cause”.

 

(1)                                 Years One and Two: For the first two full
years of employment commencing from Employee’s Time-Based RSU grant date and up
until the first day upon which the Time-Based RSU’s vest, “Cause” shall only
include any the following acts: (i) fraud, theft (or attempted theft),
embezzlement, (or attempted embezzlement), dishonest acts or illegal conduct;
(ii) similar acts of willful misconduct of the Employee resulting in material
damage to the Company; (iii) a material breach by the Employee of this Agreement
that is not cured within fifteen (15) days following the

 

--------------------------------------------------------------------------------


 

Employee’s receipt of written notice of such breach from the Company; (iv) use
of any unlawful controlled substance or use of alcohol to an extent that it
interferes on a continuing and material basis with the performance of his duties
under this Agreement, (v) a breach of a fiduciary duty that results in material
impact to the Company and/or that results in personal profit to the Employee (as
determined by the Company in its sole discretion); (vi) unauthorized use of
trade secrets or confidential information (or the Company’s reasonable belief
that Employee has or attempted to do so); or (vii) aiding a competitor of the
Company or any of its affiliates or subsidiaries.  .

 

(2)                                 After Year Two: Following the first vesting
date on Employee’s new hire RSU grant date (i.e., commencement of Employee’s
third full year of employment and the day after the first vesting of Time-Based
RSU’s)  “Cause” shall include all of the acts set forth above in paragraph
8(f)(1), and shall also include: (viii) failure by the Employee in the
performance of his duties that results in a material adverse effect on the
Company, which, in the case of such failure is capable of being cured, is not
cured to the satisfaction of the Company within thirty (30) days after the
Company gives the Employee notice of such failure.  Employee’s failure to
perform his job duties may include, but is not limited to, failure to meet
individual or Company goals, metrics, revenue and other targets set forth by the
Company with input and/or collaboration by Employee; and/or Employee’s placement
on any performance improvement plan or disciplinary action at the time of
Termination.

 

For purposes of this Agreement, “material” shall mean any event, occurrence,
incident, condition, act or omission of an act, which has, or could reasonably
be expected to result in an adverse consequence to the Company, or its
shareholders, including but not limited to, its core business, prospects for
business, operations, financial condition and legal claims and defenses.

 

g.                                      Change in Base Pay, Reporting, Job
Level, and Bonus Target Amount.  The Employee shall be employed in the capacity
of Executive Vice President, Global Markets & Industries.  Employee and the
Company agree that any reduction in Employee’s base pay, any change in
Employee’s reporting to someone other than the Company CEO, any material
reduction in job level in the Company, or any reduction in Employee’s annual
incentive bonus target amount (Cash and Equity), constitutes termination without
“Cause” under Paragraph 8 and severance compensation will be due to Employee in
accordance with those terms within 30 days from the date of this change(s). 
Employee must provide written notice within 30 days to the CEO requesting
severance under paragraph 8(g).  For clarity sake, nothing in this provision
8(g) shall prohibit the Company from modifying Employee’s job duties from time
to time in accordance with business needs, provided there is no change in
Employee’s pay, status, and reporting structure, as determined by TeleTech.

 

9.                                      Relocation not Required.  The Company
shall not require Employee to relocate until such time as is mutually agreed to
by both Employee and the Company.

 

--------------------------------------------------------------------------------


 

10.                               Travel Required.  Company agrees that Employee
will be permitted to travel on business class for international travel and
red-eye US flights.

 

11.                               Successors and Assigns.  The Company, its
successors and assigns may in their sole discretion assign this Agreement to any
person or entity in connection with the acquisition of all or substantially all
the assets of the Company, with or without Employee’s consent as long as
Employee is guaranteed that the terms in this Employment Agreement will be
adhered to by any successors or assignees.  This Agreement thereafter fully
shall bind, and inure to the benefit of the Company’s successors or assigns and
in the event of a sale of all or a portion of the Company’s stock or assets,
this Agreement shall continue in full force and effect.  Employee shall not
assign either this Agreement or any right or obligation arising hereunder.

 

12.                               Dispute Resolution.

 

Employee and the Company agree that in the event of any controversy or claim
arising out of or relating to Employee’s employment with and/or separation from
the Company, they shall negotiate in good faith to resolve the controversy or
claim privately, amicably and confidentially.  Each party may consult with
counsel in connection with such negotiations.  All controversies and claims
arising from or relating to Employee’s employment with the Company and/or the
termination of that employment that cannot be resolved by good-faith
negotiations shall be resolved only by final and binding arbitration.  Employee
agrees to execute, simultaneously with the execution of this Agreement, the
Company’s current Arbitration Agreement.

 

13.                               Non-Disclosure, Non-Competition and
Non-Solicitation.

 

Employee agrees to execute, simultaneously with the execution of this Agreement,
the Company’s current Agreement to Protect Confidential Information, Assign
Inventions and Prevent Unfair Competition and Unfair Solicitation
(“Confidentiality Agreement”), which, among other things, restricts Employee
from engaging in any activity in competition with the Company for a one-year
period following Employee’s termination or resignation from Employment.

 

14.                               Section 409A.

 

a.                                      Interpretation.  This Agreement shall be
interpreted and administered in a manner so that any amount or benefit payable
hereunder shall be paid or provided in a manner that is either exempt from, or
complies with, the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the Internal Revenue Service guidance and
Treasury Regulations thereunder (“Section 409A”).

 

b.                                      Separation from Service; Separate
Payments.  Notwithstanding anything in this Agreement to the contrary, to the
extent that any payment or benefit constitutes non-exempt “nonqualified deferred
compensation” for purposes of Section 409A, and such payment or benefit would
otherwise be payable or distributable

 

--------------------------------------------------------------------------------


 

hereunder by reason of Employee’s termination of employment, all references to
Employee’s “termination of employment” shall be construed to mean a “separation
from service,” as defined in Treasury Regulation Section 1.409A-1(h), and
Employee shall not be considered to have had a termination of employment unless
such termination constitutes a “separation from service” with respect to
Employee.  If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.

 

c.                                       Specified Employee.  Notwithstanding
anything in this Agreement to the contrary, if Employee is a “specified
employee” (within the meaning of Treasury Regulation Section 1.409A-1(i)) on the
date of Employee’s “separation from service”, any benefit or payment that
constitutes non-exempt “nonqualified deferred compensation” (within the meaning
of Section 409A) shall be delayed in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i), and any such delayed payment shall be paid to
Employee in a lump sum during the ten (10) day period commencing on the earlier
of (i) the expiration of the six-month period from the date of Employee’s
“separation from service,” or (ii) Employee’s death.  To the greatest extent
permitted under Section 409A, any separate payment or benefit under the
Agreement will not be deemed to constitute “nonqualified deferred compensation”
subject to Section 409A and the six-month delay requirement to the extent
provided in the exceptions in Treasury Regulation Sections 1.409A-1(b)(4) or
1.409A-1(b)(9), or in any other applicable exception or provision of
Section 409A.

 

d.                                      Reimbursements.  With regard to any
provision in this Agreement that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such
arrangement provides for a limit on the amount of expenses that may be
reimbursed over some or all of the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of Employee’s
taxable year following the taxable year in which the expenses were incurred.

 

e.                                       Cooperation.  If the parties hereto
determine that any payments or benefits payable under this Agreement intended to
comply with Section 409A do not so comply, Employee and the Company agree to
amend this Agreement, or take such other actions as Employee and the Company
deem necessary or appropriate, to comply with the requirements of Section 409A,
while preserving benefits that are, in the aggregate, no less favorable than the
benefits as provided to Employee under this Agreement.  If any provision of this
Agreement would cause such payments or benefits to fail to so comply, such
provision shall not be effective and shall be null and void with respect to such
payments or benefits, and such provision shall otherwise remain in full force
and effect.

 

--------------------------------------------------------------------------------


 

15.                               Miscellaneous.

 

a.                                      Governing Law.  This Agreement, and all
other disputes or issues arising from or relating in any way to the Employee’s
relationship with Employee, shall be governed by the internal laws of the State
of Colorado, irrespective of the choice of law rules of any jurisdiction.

 

b.                                      Severability. If any court of competent
jurisdiction declares any provision of this Agreement invalid or unenforceable,
the remainder of the Agreement shall remain fully enforceable.  To the extent
that any court concludes that any provision of this Agreement is void or
voidable, the court shall reform such provision(s) to render the
provision(s) enforceable, but only to the extent absolutely necessary to render
the provision(s) enforceable.

 

c.                                       Modification of Agreement.  This
Agreement or any other term or condition of employment shall not be modified by
word or deed, except in writing signed by Employee and Executive Vice President
of Human Capital for TeleTech.

 

d.                                      Waiver.  No provision of this Agreement
shall be deemed waived, nor shall there be an estoppel against the enforcement
of any such provision, except by a writing signed by the party charged with the
waiver or estoppel.  No waiver shall be deemed continuing unless specifically
stated therein, and the written waiver shall operate only as to the specific
term or condition waived, and not for the future or as to any act other than
that specifically waived.

 

e.                                       Construction.  Whenever applicable,
masculine and neutral pronouns shall equally apply to the feminine genders; the
singular shall include the plural and the plural shall include the singular. 
The parties have reviewed and understand this Agreement, and each has had a full
opportunity to negotiate the agreement’s terms and to consult with counsel of
their own choosing.  Therefore, the parties expressly waive all applicable
common law and statutory rules of construction that any provision of this
Agreement should be construed against the agreement’s drafter, and agree that
this Agreement and all amendments thereto shall be construed as a whole,
according to the fair meaning of the language used.

 

f.                                        Employee’s Representations and
Warranties.  Employee represents and warrants, to the best of his knowledge,
that the Employee is not a party to any other employment, non-competition or
other agreement or restriction which could interfere with Employee’s employment
with the Company or Employee’s or the Company’s rights and obligations
hereunder, and that Employee’s acceptance of employment with the Company and the
performance of Employee’s duties hereunder will not breach the provisions of any
contract, agreement, or understanding to which Employee is a party or any duty
owed by Employee to any other person.

 

--------------------------------------------------------------------------------


 

g.                                      Counterparts, Telecopies and PDFs.  This
Agreement may be executed in counterparts, or by copies transmitted by pdf or
telecopier, which counterparts and/or facsimile transmissions shall have the
same force and effect as had the contract been executed in person and in
original form.

 

h.                                      Return and/or Forfeiture of Compensation
and Equity Grants.  Notwithstanding any other provision in this Agreement or in
the Equity Agreements, in the event that pursuant to the terms or requirements
of the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, or of any applicable laws, rules or regulations
promulgated by the Securities and Exchange Commission or any listing
requirements of any stock exchange or stock market on which any securities of
TeleTech trade, from time to time, and in the event any bonus payment, stock
award or other payment is based upon the satisfaction of financial performance
metrics which are subsequently reversed due to a restatement or reclassification
of financial results of TeleTech, then any payments made or awards granted shall
be returned and forfeited to the extent required and as provided by applicable
laws, rules, regulations or listing requirements.  This Section 15(h) shall
survive any expiration or termination of this Agreement for any reason.

 

Employee acknowledges and agrees: that he understands this Agreement; that he
enters into it freely, knowingly, and mindful of the fact that it creates
important legal obligations and affects his legal rights; and that he
understands the need to consult concerning this Agreement with legal counsel of
his own choosing, and has had a full and fair opportunity to do so.

 

[SIGNATURES FOLLOW]

 

--------------------------------------------------------------------------------


 

Employee:

 

TeleTech Services Corporation:

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

Keith Gallacher

 

Name:

Regina Paolillo

 

 

 

 

 

 

Its:

Executive Vice President and Chief Financial and Administrative Officer,

 

--------------------------------------------------------------------------------


 

Exhibit A

To

Executive Employment Agreement

(Time-Based RSU Grant)

 

See attached.

 

--------------------------------------------------------------------------------


 

Exhibit B

To

Executive Employment Agreement

(Sample Severance Agreement and Release of Claims)

 

See attached.

 

--------------------------------------------------------------------------------